EXHIBIT 10(xix)


Employment Agreement


This Employment Agreement (this “Agreement”) is entered into effective as of
this 24 day of October, 2007, by and among Ray D. Vaughn (the “Executive”),
Crescent Financial Corporation, a North Carolina corporation (the
“Corporation”), and Crescent State Bank, a North Carolina-chartered bank and
wholly owned subsidiary of Crescent Financial Corporation (the “Bank”). The
Corporation and the Bank are hereinafter sometimes referred to together or
individually as the “Employer.”


Whereas, the Executive is the Senior Vice President of the Bank, possessing
unique skills, knowledge, and experience relating to the business of banking,
and the Executive has made and is expected to continue to make major
contributions to the profitability, growth, and financial strength of the
Corporation and affiliates,


Whereas, the Executive and the Employer intend that this Agreement shall
supersede and replace in its entirety the February 28, 2006 Employment Agreement
between the Executive and the Employer, and


Whereas, none of the conditions or events included in the definition of the term
“golden parachute payment” that is set forth in Section 18(k)(4)(A)(ii) of the
Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal
Deposit Insurance Corporation Rule 359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)]
exists or, to the best knowledge of the Employer, is contemplated insofar as the
Employer or any affiliates are concerned.


Now Therefore, in consideration of these premises, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows.


Article 1
Employment


1.1 Employment. The Employer hereby employs the Executive to serve as Senior
Vice President according to the terms and conditions of this Agreement and for
the period stated in section 1.3. The Executive hereby accepts employment
according to the terms and conditions of this Agreement and for the period
stated in section 1.3.


1.2 Duties. The Executive shall serve under the direction of the Employer’s
President and Chief Executive Officer and in accordance with the Employer’s
Articles of Incorporation and Bylaws, as the Articles of Incorporation and
Bylaws may be amended or restated from time to time. The Executive shall report
directly to the President and Chief Executive Officer. The Executive shall serve
the Employer faithfully, diligently, competently, and to the best of the
Executive’s ability. The Executive shall exclusively devote full time, energy,
and attention to the business of the Employer and to the promotion of the
Employer’s interests throughout the term of this Agreement. Without the written
consent of the board of directors of each of the Corporation and the Bank, the
Executive shall not render services to or for any person, firm, corporation, or
other entity or organization in exchange for compensation, regardless of the
form in which such compensation is paid and regardless of whether it is paid
directly or indirectly to the Executive. Nothing in this Article 2 shall prevent
the Executive from managing personal investments and affairs, provided that
doing so does not interfere with the proper performance of the Executive’s
duties and responsibilities under this Agreement.


1.3 Term of Employment. The initial term of this Agreement shall be for a period
of three years commencing on the effective date of this Agreement. On the first
anniversary of the effective date of this Agreement and on each anniversary
thereafter, this Agreement shall be extended automatically for one additional
year unless the Employer’s board of directors determines that the term shall not
be extended. If the board of directors determines not to extend the term, it
shall promptly notify the Executive in writing, and this Agreement shall
nevertheless remain in force until its term expires. The board’s decision not to
extend the term of this Agreement shall not – by itself – give the Executive any
rights under this Agreement to claim an adverse change in position,
compensation, or circumstances or otherwise to claim entitlement to severance
benefits under Articles 4 or 5. References herein to the term of this Agreement
mean the initial term, as the same may be extended. Unless sooner terminated,
the Executive’s employment and the term of this Agreement shall terminate when
the Executive attains age 65.
 

--------------------------------------------------------------------------------


 
Article 2
Compensation and Benefits


2.1 Base Salary. In consideration of the Executive’s performance of the
obligations under this Agreement, the Employer shall pay or cause to be paid to
the Executive a salary at the annual rate of not less than $160,000, payable in
semi-monthly installments. No less frequently than annually the Executive’s
salary shall be reviewed by the Compensation Committee of the Employer’s board
of directors or by the board committee with jurisdiction over executive
compensation. The Executive’s salary shall be increased no more frequently than
annually to account for cost of living increases. The Executive’s salary also
may be increased beyond the amount necessary to account for cost of living
increases at the discretion of the committee having jurisdiction over executive
compensation. However, the Executive’s salary shall not be reduced. The
Executive’s salary, as the same may be increased from time to time, is referred
to in this Agreement as the “Base Salary.”


2.2 Benefit Plans and Perquisites. The Executive shall be entitled throughout
the term of this Agreement to participate in any and all officer or employee
compensation, bonus, incentive, and benefit plans in effect from time to time,
including without limitation stock option and other stock-based compensation,
incentive, bonus, or purchase plans existing on the date of this Agreement or
adopted during the term of this Agreement and plans providing pension, medical,
dental, disability, and group life benefits, including the Employer’s 401(k)
plan, and to receive any and all other fringe benefits provided from time to
time, provided that the Executive satisfies the eligibility requirements for any
such plans or benefits. Without limiting the generality of the foregoing, the
Executive shall be entitled to reimbursement for all reasonable business
expenses incurred performing the Executive’s obligations under this Agreement,
including but not limited to all reasonable business travel, country club dues
and entertainment expenses incurred while acting at the request of or in the
service of the Employer and reasonable expenses for attendance at annual and
other periodic meetings of trade associations.


2.3 Vacation. The Executive shall be entitled to paid annual vacation and sick
leave in accordance with the policies established from time to time by the
Employer, but in no event fewer than three weeks of vacation per year. The
Executive shall schedule at least five consecutive days of vacation per year.
The timing of vacations shall be scheduled in a reasonable manner by the
Executive. The Executive shall not be entitled to any additional compensation
for failure to use allotted vacation or sick leave nor shall the Executive be
entitled to accumulate unused sick leave from one year to the next, unless
authorized by the Employer’s board of directors to do so.


2.4 Indemnification and Insurance. (a) Indemnification. The Employer shall
indemnify the Executive or cause the Executive to be indemnified for the
Executive’s activities as a director, officer, employee, or agent of the
Employer or as a person who is serving or has served at the request of the
Employer (a “representative”) as a director, officer, employee, agent, or
trustee of an affiliated corporation, joint venture, trust or other enterprise,
domestic or foreign, in which the Employer has a direct or indirect ownership
interest against expenses (including without limitation attorneys’ fees,
judgments, fines, and amounts paid in settlement) actually and reasonably
incurred (“Expenses”) in connection with any claim against the Executive that is
the subject of any threatened, pending, or completed action, suit, or other type
of proceeding, whether civil, criminal, administrative, investigative, or
otherwise and whether formal or informal (a “Proceeding”), to which the
Executive was, is, or is threatened to be made a party by reason of the
Executive being or having been such a director, officer, employee, agent, or
representative.
 
2

--------------------------------------------------------------------------------


 
The indemnification provided herein shall not be exclusive of any other
indemnification or right to which the Executive may be entitled and shall
continue after the Executive has ceased to occupy a position as an officer,
director, employee, agent, or representative with respect to Proceedings
relating to or arising out of the Executive’s acts or omissions during the
Executive’s service in such position. The indemnification provided to the
Executive under this Agreement for the Executive’s service as a representative
shall be payable if and only if and only to the extent that reimbursement to the
Executive by the affiliated entity with which the Executive has served as a
representative, whether pursuant to agreement, applicable law, articles of
incorporation or association, by-laws or regulations of the entity, or insurance
maintained by such affiliated entity, is insufficient to compensate the
Executive for Expenses actually incurred and otherwise payable by the Employer
under this Agreement. Any payments in fact made to or on behalf of the Executive
directly or indirectly by the affiliated entity with which the Executive served
as a representative shall reduce the obligation of the Employer hereunder.


(b) Exclusions. Despite anything herein to the contrary, however, nothing in
this section 2.4 requires indemnification, reimbursement, or payment by the
Employer, and the Executive shall not be entitled to demand indemnification,
reimbursement, or payment –
 
1) if and to the extent indemnification, reimbursement, or payment constitutes a
“prohibited indemnification payment” within the meaning of Federal Deposit
Insurance Corporation Rule 359.1(l)(1) [12 CFR 359.1(l)(1)], or


2) for any claim or any part thereof for which the Executive shall have been
determined by a court of competent jurisdiction, from which no appeal is or can
be taken, by clear and convincing evidence, to have acted with deliberate intent
to cause injury to the Employer or with reckless disregard for the Employer’s
best interests, or


3) for any claim or any part thereof arising under section 16(b) of the
Securities Exchange Act of 1934 as a result of which the Executive is required
to pay any penalty, fine, settlement, or judgment, or


4) for any obligation of the Executive based upon or attributable to the
Executive gaining in fact any personal gain, profit, or advantage to which the
Executive was not entitled, or


5) any proceeding initiated by the Executive without the consent or
authorization of the Employer’s board of directors, but this exclusion shall not
apply to any claims brought by the Executive (x) to enforce the Executive’s
rights under this Agreement, or (y) in any Proceeding initiated by another
person or entity whether or not such claims were brought by the Executive
against a person or entity who was otherwise a party to such proceeding.


(c) Insurance. The Employer shall maintain or cause to be maintained liability
insurance covering the Executive throughout the term of this Agreement.


Article 3
Termination


3.1 Termination Because of Death or Disability. (a) Death. The Executive’s
employment shall terminate automatically on the date of the Executive’s death.
If the Executive’s employment terminates because of the Executive’s death, the
Executive’s estate shall receive any sums due the Executive as Base Salary and
reimbursement of expenses through the end of the month in which death occurred,
plus any bonus earned or accrued through the date of death, including any
unvested amounts awarded for previous years. If the Executive dies in active
service to the Employer, for 12 months after the Executive’s death the Employer
shall provide without cost to the Executive’s family continuing health care
coverage under COBRA substantially identical to that provided for the Executive
before death.
 
3

--------------------------------------------------------------------------------


 
(b) Disability. By delivery of written notice 30 days in advance to the
Executive, the Employer may terminate the Executive’s employment if the
Executive is disabled. For purposes of this Agreement the Executive shall be
deemed to be “disabled” if an independent physician selected by the Employer and
reasonably acceptable to the Executive or the Executive’s legal representative
determines that, because of illness or accident, the Executive is unable to
perform the Executive’s duties and will be unable to perform the Executive’s
duties for a period of 90 consecutive days. The Executive shall not be deemed to
be disabled, however, if the Executive returns to work on a full-time basis
within 30 days after the Employer gives notice of termination because of
disability. If the Executive is terminated by either of the Corporation or the
Bank because of disability, the Executive’s employment with the other shall also
terminate at the same time. During the period of incapacity leading up to
termination of the Executive’s employment under this provision, the Employer
shall continue to pay the full Base Salary at the rate then in effect and all
perquisites and other benefits (other than bonus) until the Executive becomes
eligible for benefits under any disability plan or insurance program maintained
by the Employer, provided that the amount of the Employer’s payments under this
section 3.1(b) to the Executive shall be reduced by the sum of the amounts, if
any, payable to the Executive for the same period under any disability benefit
or pension plan covering the Executive. Furthermore, the Executive shall receive
any bonus earned or accrued through the date of incapacity, including any
unvested amounts awarded for previous years.


3.2 Involuntary Termination with Cause. The Employer may terminate the
Executive’s employment with Cause. If the Executive’s employment is terminated
with Cause by either of the Corporation or the Bank, the Executive’s employment
with the other shall also terminate at the same time. If the Executive’s
employment terminates with Cause, the Executive shall receive the Base Salary
through the date on which termination becomes effective and reimbursement of
expenses to which the Executive is entitled when termination becomes effective.
For purposes of this Agreement “Cause” means any of the following occur -


(a) an act of fraud, embezzlement, or theft by the Executive in the course of
employment or misconduct involving dishonesty, or


(b) intentional violation of any law or significant policy of the Employer or an
affiliate, which in the Employer’s sole judgement causes material harm to the
Employer or affiliate, regardless of whether the violation leads to criminal
prosecution or conviction. For purposes of this Agreement applicable laws
include any statute, rule, regulatory order, statement of policy, or final
cease-and-desist order of any governmental agency or body having regulatory
authority over the Employer. For purposes of this Agreement no act or failure to
act on the Executive’s part shall be deemed to have been intentional if it was
due primarily to an error in judgment or negligence. An act or failure to act on
the Executive’s part shall be considered intentional if it is not in good faith
and if it is without a reasonable belief that the action or failure to act is in
the Employer’s best interests, or


(c) the Executive’s gross negligence or gross neglect in the performance of
duties, or


(d) intentional wrongful damage by the Executive to the business or property of
the Employer or its affiliates, including without limitation the reputation of
the Employer, which in the Employer’s sole judgment causes material harm to the
Employer, or


(e) a breach by the Executive of fiduciary duties as an officer or director of
the Employer, or misconduct involving dishonesty, or


(f) a breach by the Executive of this Agreement that in the sole judgment of the
Employer is a material breach, which breach is not corrected by the Executive
within ten days after receiving written notice of the breach, or


(g) removal of the Executive from office or permanent prohibition of the
Executive from participating in the Employer’s affairs by an order issued under
section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
1818(e)(4) or (g)(1), or


(h) the occurrence of any event that results in the Executive being excluded
from coverage, or having coverage limited for the Executive as compared to other
executives of the Employer, under the Employer’s blanket bond or other fidelity
or insurance policy covering its directors, officers, or employees, or
 
4

--------------------------------------------------------------------------------


 
(i) conviction of the Executive for or plea of no contest to a felony or
conviction of or plea of no contest to a misdemeanor involving moral turpitude,
or the actual incarceration of the Executive for 45 consecutive days or more.


3.3 Voluntary Termination by the Executive. If the Executive terminates
employment voluntarily, the Executive shall receive the Base Salary and expense
reimbursement to which the Executive is entitled through the date on which
termination becomes effective.


3.4 Involuntary Termination Without Cause. With written notice to the Executive
60 days in advance, the Employer may terminate the Executive’s employment
without Cause. Termination shall take effect at the end of the 60-day period. If
the Executive’s employment terminates involuntarily without Cause, the Executive
shall be entitled to the benefits specified in Article 4 of this Agreement.


3.5 Notice. Any purported termination by the Employer or by the Executive shall
be communicated by written notice of termination to the other. The notice must
state the specific termination provision of this Agreement relied upon. The
notice must also state the date on which termination shall become effective,
which shall be a date not earlier than the date of the termination notice. If
termination is an involuntary termination with Cause, the notice must state in
reasonable detail the facts and circumstances forming the basis for termination
of the Executive’s employment.


Article 4
Severance


4.1 Termination Without Cause. Subject to the possibility that continued Base
Salary for the first six months after employment termination might be delayed
because of section 4.2, if the Executive’s employment terminates involuntarily
but without Cause the Executive shall be entitled to receive from the Employer
continued Base Salary for 12 months from the date of termination. The severance
benefit provided by this section 4.1 shall not be payable, however, if the
Executive’s employment is terminated within 24 months after a change in control
of the Corporation. In addition, if the Executive becomes employed elsewhere
during the 12-month period in which severance benefits are payable under this
section 4.1, the severance benefit provided by this section 4.1 shall be reduced
by the amount of any other compensation earned by the Executive during the
12-month period. A change in control of the Corporation means a change in
control as defined in Internal Revenue Code section 409A and rules, regulations,
and guidance of general application thereunder issued by the Department of the
Treasury, including -


(a) Change in ownership: a change in ownership of the Corporation occurs on the
date any one person or group accumulates ownership of Corporation stock
constituting more than 50% of the total fair market value or total voting power
of the Corporation’s stock,


(b) Change in effective control: (x) any one person or more than one person
acting as a group acquires within a 12-month period ownership of Corporation
stock possessing 30% or more of the total voting power of the Corporation’s
stock, or (y) a majority of the Corporation’s board of directors is replaced
during any 12-month period by directors whose appointment or election is not
endorsed in advance by a majority of the Corporation’s board of directors, or


(c) Change in ownership of a substantial portion of assets: a change in the
ownership of a substantial portion of the Corporation’s assets occurs if in a
12-month period any one person or more than one person acting as a group
acquires from the Corporation assets having a total gross fair market value
equal to or exceeding 40% of the total gross fair market value of all of the
Corporation’s assets immediately before the acquisition or acquisitions. For
this purpose, gross fair market value means the value of the Corporation’s
assets, or the value of the assets being disposed of, determined without regard
to any liabilities associated with the assets.
 
5

--------------------------------------------------------------------------------


 
4.2 Possible Delay Because of 409A. If when employment termination occurs the
Executive is a specified employee within the meaning of section 409A of the
Internal Revenue Code of 1986, and if continued Base Salary under section 4.1
would be considered deferred compensation under section 409A, and finally if an
exemption from the six-month delay requirement of section 409A(a)(2)(B)(i) is
not available, the Executive’s severance benefit under section 4.1 for the first
six months after employment termination shall be paid to the Executive in a
single lump sum on the first day of the seventh month after the month in which
the Executive’s employment terminates. References in this Agreement to section
409A of the Internal Revenue Code of 1986 include rules, regulations, and
guidance of general application issued by the Department of the Treasury under
Internal Revenue Code section 409A.


Article 5
Confidentiality and Creative Work


5.1 Non-disclosure. The Executive covenants and agrees not to reveal to any
person, firm, or corporation any confidential information of any nature
concerning the Employer or its business. As used in this Article 5, the term
“confidential information” means all of the Employer’s and its affiliates’
confidential and proprietary information and trade secrets in existence on the
date hereof or existing at any time during the term of this Agreement, including
but not limited to –


(a) the whole or any portion or phase of any business plans, financial
information, purchasing data, supplier data, accounting data, or other financial
information,


(b) the whole or any portion or phase of any research and development
information, design procedures, algorithms, or processes, or other technical
information,


(c) the whole or any portion or phase of any marketing or sales information,
sales records, customer lists, prices, sales projections, or other sales
information, and


(d) trade secrets, as defined from time to time by the laws of the State of
North Carolina.


Despite the foregoing, confidential information excludes information that – as
of the date hereof or at any time after the date hereof – is published or
disseminated without obligation of confidence or that becomes a part of the
public domain (x) by or through action of the Employer or (y) otherwise than by
or at the Executive’s direction. This section 5.1 does not prohibit disclosure
required by an order of a court having jurisdiction or a subpoena from an
appropriate governmental agency or disclosure made by the Executive in the
ordinary course of business and within the scope of the Executive’s authority.


5.2 Return of Materials. The Executive agrees to deliver or return to the
Employer upon employment termination, upon expiration of this Agreement, or as
soon thereafter as possible, all written information and any other similar items
furnished by the Employer or prepared by the Executive in connection with the
Executive’s services hereunder. The Executive will retain no copies thereof
after termination of this Agreement or termination of the Executive’s
employment.


5.3 Injunctive Relief. The Executive acknowledges that it is impossible to
measure in money the damages that will accrue to the Employer if the Executive
fails to observe the obligations imposed by this Article 5. Accordingly, if the
Employer institutes an action to enforce the provisions hereof, the Executive
hereby waives the claim or defense that an adequate remedy at law is available
to the Employer, and the Executive agrees not to urge in any such action the
claim or defense that an adequate remedy at law exists.


5.4 Affiliates’ Confidential Information is Covered; Confidentiality Obligation
Survives Termination. For purposes of this Agreement the term “affiliate” of the
Employer includes the Bank and any entity that directly, or indirectly through
one or more intermediaries, controls, is controlled by, or is under common
control with the Corporation. The rights and obligations set forth in this
Article 5 shall survive termination of this Agreement.
 
6

--------------------------------------------------------------------------------


 
5.5 Creative Work. The Executive agrees that all creative work and work product,
including but not limited to all technology, business management tools,
processes, software, patents, trademarks, and copyrights developed by the
Executive during the term of this Agreement, regardless of when or where such
work or work product was produced, constitutes work made for hire, all rights of
which are owned by the Employer. The Executive hereby assigns to the Employer
all rights, title, and interest, whether by way of copyrights, trade secret,
trademark, patent, or otherwise, in all such work or work product, regardless of
whether the same is subject to protection by patent, trademark, or copyright
laws.


Article 6
Competition After Employment Termination


6.1 Covenant Not to Solicit Employees. The Executive agrees not to solicit the
services of any officer or employee of the Employer for one year after the
Executive’s employment termination.


6.2 Covenant Not to Compete. (a) The Executive agrees not to compete directly or
indirectly with the Employer for one year after the Executive’s employment
termination, plus any period during which the Executive is in violation of this
covenant not to compete and any period during which the Employer seeks by
litigation to enforce this covenant not to compete. For purposes of this section
-


(1) the term “compete” means


(a) providing financial products or services on behalf of any financial
institution for any person residing in the territory,


(b) assisting (other than through the performance of ministerial or clerical
duties) any financial institution in providing financial products or services to
any person residing in the territory, or


(c) inducing or attempting to induce any person who was a customer of the
Employer at the date of the Executive’s employment termination to seek financial
products or services from another financial institution.


(2) the words “directly or indirectly” means -


(a) acting as a consultant, officer, director, independent contractor, or
employee of any financial institution, de novo institution in organization, or
organizational group in competition or intending to be in competition with the
Employer in the territory, or


(b) communicating to such financial institution the names or addresses or any
financial information concerning any person who was a customer of the Employer
at the Executive’s employment termination.


(3) the term “customer” means any person to whom the Employer is providing
financial products or services on the date of the Executive’s employment
termination.


(4) the term “financial institution” means any bank, savings association, or
bank or savings association holding company, or any other institution, the
business of which is engaging in activities that are financial in nature or
incidental to such financial activities as described in section 4(k) of the Bank
Holding Company Act of 1956, other than the Employer or one of its affiliated
corporations.


(5) “financial product or service” means any product or service that a financial
institution or a financial holding company could offer by engaging in any
activity that is financial in nature or incidental to such a financial activity
under section 4(k) of the Bank Holding Company Act of 1956 and that is offered
by the Employer or an affiliate on the date of the Executive’s employment
termination, including but not limited to banking activities and activities that
are closely related and a proper incident to banking.
 
7

--------------------------------------------------------------------------------


 
(6) the term “person” means any individual or individuals, corporation,
partnership, fiduciary, or association.


(7) the term “territory” means Wake County, any counties contiguous to Wake
County, and any county in which the Bank has a full service office or loan
production office on the date of this Agreement or establishes a full service
office or loan production office during the term of this Agreement.


(b) If any provision of this section or any word, phrase, clause, sentence, or
other portion thereof (including, without limitation, the geographical and
temporal restrictions contained therein) is held to be unenforceable or invalid
for any reason, the unenforceable or invalid provision or portion shall be
modified or deleted so that the provisions hereof, as modified, are legal and
enforceable to the fullest extent permitted under applicable law.


6.3 Specific Performance. The Executive’s covenants contained in Article 6 shall
survive termination of the Executive’s employment for any reason, and shall be
enforceable after such termination. Without intending to limit the remedies
available to the Corporation and the Bank, the Executive agrees that damages at
law are an insufficient remedy for violation by the Executive of the covenants
contained in this Agreement. Accordingly, the Executive hereby agrees that
either of the Corporation or the Bank may apply for and is entitled to
injunctive relief in any court of competent jurisdiction to restrain the breach
or threatened breach of, or otherwise to specifically enforce, any of the
covenants of this Article 6, in each case without proof of actual damages, in
addition to any other remedies that may be available under applicable law. The
Executive hereby waives the claim or defense that an adequate remedy at law is
available to the Corporation or the Bank, and the Executive agrees not to urge
in any action or proceeding the claim or defense that an adequate remedy at law
exists.


Without limiting the generality of the foregoing, without limiting the remedies
available to the Corporation or the Bank for violation of this Agreement, and
without constituting an election of remedies, if the Executive violates any of
the terms of Article 6 he shall forfeit on the Executive’s own behalf and that
of beneficiary(ies) any rights to and interest in any severance or other
benefits under this Agreement.


6.4 Article 6 Survives Termination. The rights and obligations set forth in this
Article 6 shall survive termination of this Agreement.


Article 7
Miscellaneous


7.1 Successors and Assigns. (a) This Agreement is binding on successors. This
Agreement shall be binding upon the Employer and any successor to the Employer,
including any persons acquiring directly or indirectly all or substantially all
of the business or assets of the Employer by purchase, merger, consolidation,
reorganization, or otherwise. But this Agreement and the Employer’s obligations
under this Agreement are not otherwise assignable, transferable, or delegable by
the Employer. By agreement in form and substance satisfactory to the Executive,
the Employer shall require any successor to all or substantially all of its
business or assets expressly to assume and agree to perform this Agreement in
the same manner and to the same extent the Employer would be required to perform
had no succession occurred.


(b) This Agreement is enforceable by the Executive’s heirs. This Agreement shall
inure to the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees, and
legatees.
 
8

--------------------------------------------------------------------------------


 
(c) This Agreement is personal in nature and is not assignable. This Agreement
is personal in nature. Without written consent of the other parties, no party
shall assign, transfer, or delegate this Agreement or any rights or obligations
under this Agreement except as expressly permitted. Without limiting the
generality or effect of the foregoing, the Executive’s right to receive payments
hereunder is not assignable or transferable, whether by pledge, creation of a
security interest, or otherwise, except for a transfer by the Executive’s will
or by the laws of descent and distribution. If the Executive attempts an
assignment or transfer that is contrary to this section 7.1, the Employer shall
have no liability to pay any amount to the assignee or transferee.


7.2 Governing Law, Jurisdiction and Forum. This Agreement shall be construed
under and governed by the internal laws of the State of North Carolina, without
giving effect to any conflict of laws provision or rule (whether of the State of
North Carolina or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than North Carolina. By entering into this
Agreement, the Executive acknowledges that the Executive is subject to the
jurisdiction of both the federal and state courts in North Carolina. Any actions
or proceedings instituted under this Agreement shall be brought and tried solely
in courts located in the Wake County, North Carolina, or in the federal court
having jurisdiction in Cary, North Carolina. The Executive expressly waives the
right to have any such actions or proceedings brought or tried elsewhere.


7.3 Entire Agreement. This Agreement sets forth the entire agreement of the
parties concerning the employment of the Executive. Any oral or written
statements, representations, agreements, or understandings made or entered into
before or contemporaneously with the execution of this Agreement are hereby
rescinded, revoked, and rendered null and void by the parties. Benefits payable
under this Agreement shall not be reduced by any benefits payable under the
Salary Continuation Agreement between the Executive and the Bank, as that
agreement may be amended or restated, and benefits payable under the Salary
Continuation Agreement likewise shall not be reduced by any benefits payable
under this Agreement. This Agreement supersedes and replaces in its entirety the
February 8, 2006 Employment Agreement entered into by the Executive and the
Employer.


7.4 Notices. Any notice under this Agreement shall be deemed to have been
effectively made or given if in writing and personally delivered, delivered by
mail properly addressed in a sealed envelope, postage prepaid by certified or
registered mail, delivered by a reputable overnight delivery service, or sent by
facsimile. Unless otherwise changed by notice, notice shall be properly
addressed to the Executive if addressed to the address of the Executive on the
books and records of the Employer at the time of the delivery of such notice,
and properly addressed to the Employer if addressed to Crescent Financial
Corporation, 1005 High House Road, Cary, North Carolina 27513, Attention:
Corporate Secretary.


7.5 Severability. In the case of conflict between any provision of this
Agreement and any statute, regulation, or judicial precedent, the latter shall
prevail, but the affected provisions of this Agreement shall be curtailed and
limited solely to the extent necessary to bring them within the requirements of
law. If any provision of this Agreement is held by a court of competent
jurisdiction to be indefinite, invalid, void or voidable, or otherwise
unenforceable, the balance of this Agreement shall continue in full force and
effect unless such construction would clearly be contrary to the intentions of
the parties or would result in an injustice.


7.6 Captions and Counterparts. The captions in this Agreement are solely for
convenience. The captions do not define, limit, or describe the scope or intent
of this Agreement. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.


7.7 Amendment and Waiver. This Agreement may not be amended, released,
discharged, abandoned, changed, or modified except by an instrument in writing
signed by each of the parties hereto. The failure of any party hereto to enforce
at any time any of the provisions of this Agreement shall not be construed to be
a waiver of any such provision, nor in any way to affect the validity of this
Agreement or any part thereof or the right of any party thereafter to enforce
each and every provision. No waiver or any breach of this Agreement shall be
held to be a waiver of any other or subsequent breach.
 
9

--------------------------------------------------------------------------------


 
7.8 Compliance with Internal Revenue Code Section 409A. The Employer and the
Executive intend that their exercise of authority or discretion under this
Agreement shall comply with section 409A of the Internal Revenue Code of 1986.
If when the Executive’s employment terminates the Executive is a specified
employee, as defined in section 409A of the Internal Revenue Code of 1986, and
if any payments under this Agreement, including Articles 4 or 5, will result in
additional tax or interest to the Executive because of section 409A, then
despite any contrary provision of this Agreement the Executive shall not be
entitled to the payments until the earliest of (x) the date that is at least six
months after termination of the Executive’s employment for reasons other than
the Executive’s death, (y) the date of the Executive’s death, or (z) any earlier
date that does not result in additional tax or interest to the Executive under
section 409A. As promptly as possible after the end of the period during which
payments are delayed under this provision, the entire amount of the delayed
payments shall be paid to the Executive in a single lump sum. If any provision
of this Agreement does not satisfy the requirements of section 409A, such
provision shall nevertheless be applied in a manner consistent with those
requirements. If any provision of this Agreement would subject the Executive to
additional tax or interest under section 409A, the Employer shall reform the
provision. However, the Employer shall maintain to the maximum extent
practicable the original intent of the applicable provision without subjecting
the Executive to additional tax or interest, and the Employer shall not be
required to incur any additional compensation expense as a result of the
reformed provision.


In Witness Whereof, the parties have executed this Employment Agreement as of
the date first written above.


Witnesses
 
Crescent Financial Corporation
         
By:
         
Its:
           
Witnesses
 
Crescent State Bank
         
By:
         
Its:
           
Witnesses
 
Executive
         
     /s/ Ray D. Vaughn
   
Ray D. Vaughn

 
10

--------------------------------------------------------------------------------




County of Wake
)
 
                  ) ss:
State of North Carolina
)

 
Before me this                      day
of                                                    , 2007, personally
appeared the above named and Ray D. Vaughn, who acknowledged that they did sign
the foregoing instrument and that the same was their free act and deed.



     
(Notary Seal)
Notary Public
     
My Commission Expires:



11

--------------------------------------------------------------------------------

